In an action, inter alia, to recover damages for legal malpractice, the defendant appeals from an order of the Supreme Court, Kings County (Johnson, J), dated June 7, 2007, which denied its motion pursuant to CFLR 3212 for leave to serve and file a late motion for summary judgment and for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
Fursuant to rule 13 of the Uniform Civil Term Rules of the Supreme Court, Kings County, the defendant was required to make its motion for summary judgment no more than 60 days after the note of issue was filed, except with leave of the court on good cause shown. Here, the subject motion was untimely and the excuses proffered by the defendant were insufficient to constitute good cause for the delay (see CPLR 3212 [a]; Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brill v City of New York, 2 NY3d 648, 652 [2004]; Pierre v Feldman, 41 AD3d 454, 455 [2007]; Breiding v Giladi, 15 AD3d 435 [2005]).
In light of our determination, we need not consider the defendant’s remaining contentions. Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.